Opinion issued March 26, 2009


















     

In The
Court of Appeals
For The
First District of Texas




NO. 01-08-00993-CV




IN RE VICTOR DEL RIO, Relator




Original Proceeding on Petition for Writ of Habeas Corpus




MEMORANDUM OPINION
          On December 18, 2008, relator, Victor Del Rio, filed an emergency petition for
a writ of habeas corpus in this Court.  See Tex. Gov’t Code Ann. § 22.221(d)
(Vernon 2004).  We dismiss the proceeding for lack of jurisdiction.
 
          Relator asks us to issue a writ of habeas corpus requiring respondent, Tracey
Del Rio, to appear and to produce their minor child, N.D.R., before this Court or to
show cause why custody should not be restored to relator.  However, our original
jurisdiction over habeas corpus petitions is limited to contempt judgments in which
a person’s liberty is restrained because of his violation of an order issued by a court
in a civil case.  In re Shaw, 175 S.W.3d 901, 903 (Tex. App.—Texarkana 2005, orig.
proceeding) (citing Ex parte Hawkins, 885 S.W.2d 586, 588 (Tex. App—El Paso
1994, orig. proceeding)); see Tex. Gov’t Code Ann. § 22.221(d).  Section 22.221(d)
of the Texas Government Code provides:
[T]he court of appeals of a court of appeals district in which a person is
restrained in his liberty, or a justice of the court of appeals, may issue a
writ of habeas corpus when it appears that the restraint of liberty is by
virtue of an order, process, or commitment issued by a court or judge
because of the violation of an order, judgment, or decree previously
made, rendered, or entered by the court or judge in a civil case.
 
Tex. Gov’t Code Ann. § 22.221(d).  Because this case does not meet those
requirements, we do not have jurisdiction to consider relator’s habeas corpus
petition.

          Therefore, we dismiss this proceeding for lack of jurisdiction.  All pending
motions are dismissed as moot.

 




                                                                        Tim Taft
                                                                        Justice
 

Panel consists of Justices Taft, Bland, and Sharp.